United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1753
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Karamoke M. Fuse,                       *
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: September 14, 2004
                             Filed: December 10, 2004
                                  ___________

Before RILEY, LAY, and SMITH, Circuit Judges.
                             ___________

RILEY, Circuit Judge.

        This case presents us again with a traffic stop resulting in an extended
investigation, detention for a dog sniff, a search, and a seizure of illegal drugs.
Karamoke M. Fuse (Fuse) pled guilty to conspiring to distribute 500 grams or more
of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. Pursuant
to his plea agreement and Federal Rule of Criminal Procedure 11(a)(2), Fuse reserved
the right to appeal the district court’s1 order denying Fuse’s motion to suppress


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
cocaine found in the search of his car following a traffic stop. Fuse now exercises
that right. We affirm.

I.     BACKGROUND
       Kansas Highway Patrol Trooper John Rule (Trooper Rule) was patrolling
Interstate 70 in Ellis County, Kansas, when he encountered a car traveling eastbound
bearing a rear California license plate, but no front license plate, in violation of
California law. Trooper Rule pulled the car over and approached the passenger-side
window of the car. Seated inside the car were Fuse, in the driver’s seat, and
Cleveland Burgie, Jr. (Burgie), in the front passenger seat. While Trooper Rule was
standing at the passenger-side window, he noticed a very strong odor of air freshener.
Trooper Rule explained why he stopped the car, and Fuse told Trooper Rule the front
license plate was in the car’s trunk. Trooper Rule asked Fuse for his driver’s license
and vehicle registration, and Fuse complied. The driver’s license identified the driver
as Fuse. Trooper Rule asked Fuse who owned the car. Fuse stated the car belonged
to his girlfriend. Trooper Rule asked Fuse about his travel plans, and Fuse said he
was driving from California to Kansas City for a job interview. Trooper Rule found
Fuse’s story strange, because it was late morning on a Friday and Fuse was not
dressed like he was going to an interview. Trooper Rule observed a mobile telephone
and “NoDoz” in the car. Trooper Rule also believed both Fuse and his passenger,
Burgie, were extremely nervous, describing little eye contact and Fuse’s hands
shaking. After Trooper Rule informed Fuse a warning ticket would be issued,
Trooper Rule returned to his patrol car to write the warning citation and check Fuse’s
criminal history. Trooper Rule learned Fuse had been arrested for a crime in the past,
but the criminal history report was not specific.

       When Trooper Rule returned to Fuse’s car, Fuse and Burgie continued to
appear unusually nervous. Trooper Rule handed Fuse his driver’s license, vehicle
registration, and the warning citation. Trooper Rule told Fuse to put on the license
plate and to have a “safe trip.” When Trooper Rule stepped away from the car, Fuse

                                         -2-
started to put the car in gear. Trooper Rule then stepped back to the car and asked if
he could ask a few more questions. Fuse and Burgie indicated their willingness to
answer further questions, and then Trooper Rule asked Fuse about his job interview
in Kansas City. Fuse told Trooper Rule the interview was with AT&T and scheduled
for Tuesday. Trooper Rule found it unusual an individual traveling to a job interview
would arrive four days before the interview. Trooper Rule also was suspicious of
Fuse’s story because Trooper Rule assumed AT&T would fly a job candidate to a job
interview, rather than require him to drive cross-country. The fact Fuse was
accompanied by another person to attend a job interview also struck Trooper Rule as
somewhat unusual.

      Trooper Rule asked Fuse if he was “carrying anything illegal, guns, drugs, or
large amounts of money,” and Fuse stated he was not. Trooper Rule asked for
permission to search the car. Fuse told him no. Trooper Rule then asked Fuse and
Burgie to exit the car at which time Trooper Rule proceeded to pat down both for
weapons and then told them to stand at the side of the road. Trooper Rule ran his
drug-sniffing dog, Butkus, who had been in the back of the patrol car, around Fuse’s
car. Butkus alerted to the trunk of the car. A subsequent search of the trunk
uncovered approximately five kilograms of cocaine in a locked duffle bag.

      Fuse moved to suppress the cocaine. After an evidentiary hearing, the
magistrate judge recommended the motion to suppress be granted, concluding
Trooper Rule did not have reasonable suspicion to justify the renewed detention of
Fuse. Rejecting the magistrate judge’s recommendation, the district court denied the
motion to suppress.

       On appeal, Fuse concedes the traffic stop was lawful. Fuse argues, however,
that after completion of the traffic stop and issuance of the warning citation, Trooper
Rule lacked reasonable suspicion to justify the subsequent detention. In response, the
government contends: (1) the observations of Trooper Rule during the initial traffic

                                         -3-
stop created reasonable suspicion justifying further detention; and (2) the dog sniff
did not violate the Fourth Amendment, because it was a de minimis intrusion.2

II.    DISCUSSION
       When reviewing a district court’s denial of a motion to suppress, we examine
for clear error the district court’s factual findings, and we review de novo the ultimate
question of whether the Fourth Amendment has been violated. United States v.
Stephens, 350 F.3d 778, 779 (8th Cir. 2003). “We must affirm an order denying a
motion to suppress unless the decision is unsupported by substantial evidence, is
based on an erroneous view of the applicable law, or in light of the entire record, we
are left with a firm and definite conviction that a mistake has been made.” United
States v. Rodriguez-Hernandez, 353 F.3d 632, 635 (8th Cir. 2003).

       The Constitution guarantees “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.”
U.S. Const. amend. IV; see United States v. Ameling, 328 F.3d 443, 447 (8th Cir.
2003) (Fourth Amendment applies to the states through the Fourteenth Amendment).
“A traffic stop constitutes a ‘seizure’ within the meaning of the Fourth Amendment.”
United States v. Martinez, 358 F.3d 1005, 1009 (8th Cir. 2004) (citing Delaware v.
Prouse, 440 U.S. 648, 653 (1979)). The principles of Terry v. Ohio, 392 U.S. 1
(1968), govern traffic stops. United States v. Jones, 269 F.3d 919, 924 (8th Cir.
2001). Generally, a traffic “stop must be supported by at least a reasonable,


      2
       Because we determine Trooper Rule had reasonable suspicion to detain Fuse,
we need not address the government’s alternative argument under a de minimis
exception. See United States v. $404,905.00 in U.S. Currency, 182 F.3d 643, 647,
649 (8th Cir. 1999) (holding a canine sniff of the exterior of a vehicle in a public
location does not constitute a Fourth Amendment “search,” and a delay for a two-
minute canine sniff is a de minimis intrusion on a person’s liberty); see also United
States v. Linkous, 285 F.3d 716, 721 (8th Cir. 2002) (concluding a “short detention
for a dog sniff after the completion of a traffic stop does not violate the Fourth
Amendment”).
                                         -4-
articulable suspicion that criminal activity” has occurred or is occurring. Jones, 269
F.3d at 924 (citing Prouse, 440 U.S. at 663).

       We have observed that “[i]t is well established that a traffic violation–however
minor–creates probable cause to stop the driver of a vehicle.” United States v. Barry,
98 F.3d 373, 376 (8th Cir. 1996) (quoting United States v. Barahona, 990 F.2d 412,
416 (8th Cir. 1993)). When an officer makes a routine traffic stop, “the officer is
entitled to conduct an investigation reasonably related in scope to the circumstances
that initially” justified the interference. United States v. McCoy, 200 F.3d 582, 584
(8th Cir. 2000) (per curiam). The officer also may detain a motorist while the officer
completes certain routine tasks, such as writing a citation and completing
computerized checks of a driver’s license, vehicle registration, and criminal history.
$404,905.00 in U.S. Currency, 182 F.3d at 647.

       “[O]nce the officer decides to let a routine traffic offender depart with a ticket,
a warning or an all clear–a point in time determined, like other Fourth Amendment
inquiries, by objective indicia of the officer’s intent–then the Fourth Amendment
applies to limit any subsequent detention or search.” Id. at 648. The officer cannot
continue to detain a motorist after the initial stop is completed, unless the officer has
“a reasonably articulable suspicion for believing” criminal activity is afoot. United
States v. Beck, 140 F.3d 1129, 1134 (8th Cir. 1998); see also Jones, 269 F.3d at 925
(“[W]ith the purpose of the traffic stop completed, it would be an unreasonable
extension of the scope of the investigation for [the trooper] to further detain [the
suspect] or his vehicle, ‘unless something that occurred during the traffic stop
generated the necessary reasonable suspicion to justify a further detention’”) (quoting
United States v. Mesa, 62 F.3d 159, 162 (6th Cir. 1995)).

      In this case, Fuse concedes the initial traffic stop was valid because Trooper
Rule’s observation that Fuse’s car failed to display a front license plate provided
probable cause to stop Fuse’s car. When Trooper Rule returned Fuse’s driver’s

                                           -5-
license and the vehicle registration, delivered the warning citation, told Fuse to have
a “safe trip,” and stepped away from Fuse’s car, the traffic stop clearly had ended.
Fuse was free to go.

       Fuse’s argument on appeal is that Trooper Rule lacked reasonable suspicion
to detain Fuse further for a dog sniff after the initial traffic stop concluded, because
the “clear break” between the original traffic stop and the subsequent detention for
the dog sniff essentially negated any reasonable suspicions developed by Trooper
Rule during the traffic stop. Thus, Fuse suggests Trooper Rule should have ignored
all the observations he made before the time he permitted Fuse to leave.

      The Tenth Circuit’s decision in United States v. Williams, 271 F.3d 1262 (10th
Cir. 2001), squarely addresses the question of whether an officer’s objectively
reasonable suspicions developed during a traffic stop are nullified when the officer
indicates to a driver he is free to leave.3 In Williams, a Kansas Highway Patrol
Trooper stopped a car for speeding. Id. at 1264. During the traffic stop, the trooper
observed several factors which raised his suspicion the defendant may have been
transporting drugs: (1) the defendant exhibited exceptional or extreme nervousness
throughout the duration of the stop; (2) the defendant had a walkie-talkie type radio
commonly used by people driving in tandem; (3) the name on the car rental agreement
did not match the name on the defendant’s driver’s license; and (4) the defendant’s
unusual travel plans. Id. at 1265. Despite his suspicions of criminal activity, the
trooper returned the driver’s license and car rental agreement to the defendant. Id.
“In addition, the [trooper] said something to the effect of, ‘Thanks a lot. We’ll see
you.’” Id.




      3
       It is interesting to note the Williams precedent from the Tenth Circuit would
control this seizure and search in Kansas, if Fuse were prosecuted where the stop
occurred.
                                           -6-
       The trooper then asked the defendant if he would answer a few more questions,
and the defendant agreed. Id. The trooper first asked whether the defendant “was
carrying any contraband or large amounts of cash.” Id. The defendant said no. Id.
Then the trooper asked if he could search the car, which the defendant refused. Id.
At that point, the trooper told the defendant he would detain him until a drug-sniffing
dog could arrive and sniff the outside of the car. Id. Approximately fifteen minutes
from the time of the initial stop, the drug-sniffing dog “arrived and eventually alerted
to the trunk area of the” car. Id. A search of the trunk revealed several large bales
of marijuana. Id.

       The defendant moved to suppress the marijuana. Relying on the trooper’s
observations made prior to the trooper returning the defendant’s travel documents and
verbally indicating the defendant was free to leave, the district court held the trooper
had sufficient reasonable suspicion to detain the defendant further for the purpose of
the drug dog sniff. Id. at 1266. The defendant appealed to the Tenth Circuit, arguing
the trooper’s return of the defendant’s travel documents and verbal indication the
defendant was free to leave nullified any of the suspicion that had developed during
the initial stop. Id. at 1270-71. In rejecting the defendant’s argument, the Tenth
Circuit stated:

      Mr. Williams fails to cite any case, nor can we find any, suggesting that
      the return of such documentation negates an officer’s objectively
      reasonable suspicions developed during a traffic stop. Although the
      record indicates that the [trooper] subjectively intended that Mr.
      Williams was free to go, the relevant inquiry in this case is based on the
      objective facts known to the [trooper], not upon the [trooper’s]
      subjective state of mind . . . . Whether the [trooper] never intended to
      release Mr. Williams or whether he simply changed his mind after the
      consensual questioning does not alter our analysis if the [trooper]
      already had sufficient reasonable suspicion to detain Mr. Williams for
      the purpose of the canine drug search. We therefore conclude that the
      [trooper’s] indication to Mr. Williams that he was free to leave bears no

                                          -7-
      significance in our determination of whether the [trooper] had
      reasonable suspicion to detain Mr. Williams.

Id. at 1271. We find the Tenth Circuit’s opinion in Williams persuasive and conclude
the termination of a traffic stop does not effectively erase the objectively reasonable
suspicions developed by a police officer during the traffic stop.

       We next turn to whether Trooper Rule’s observations made during the initial
traffic stop were sufficient to create reasonable suspicion to support the detention of
Fuse for a dog sniff after the initial stop was completed. While “reasonable
suspicion” must be more than an inchoate “hunch,” the Fourth Amendment only
requires that police articulate some minimal, objective justification for an
investigatory stop. United States v. Sokolow, 490 U.S. 1, 7 (1989). In determining
whether Trooper Rule had reasonable suspicion, the court must consider the totality
of the circumstances in light of Trooper Rule’s experience. United States v. Arvizu,
534 U.S. 266, 273 (2002). Although each factor giving rise to reasonable suspicion
may appear innocent when viewed by itself, “a combination of factors may warrant
further investigation when viewed together.” Linkous, 285 F.3d at 720.

       Our review of the record convinces us Trooper Rule had reasonable suspicion
of illegal activity sufficient to extend the stop a few additional minutes to conduct a
dog sniff. Trooper Rule, who is an experienced officer trained in highway drug
interdiction, testified at the suppression hearing about several facts that raised his
suspicion: (1) a strong odor of air freshener, which was significant to Trooper Rule,
because drug smugglers commonly use air freshener to mask the odor of controlled
substances; (2) Fuse’s prior arrest; (3) the car did not belong to Fuse or Burgie; (4)
Fuse and Burgie were traveling from California, a “source state” for illegal narcotics;
(5) Fuse’s unusual explanation for traveling to Kansas City; (6) Fuse’s and Burgie’s
continued, unusual nervousness even after Trooper Rule advised them he was issuing
only a warning citation; and (7) Trooper Rule’s observation of a mobile telephone
and “NoDoz” in the car.
                                         -8-
        Fuse argues the facts of this case are indistinguishable from those in Beck, 140
F.3d at 1137-39. In Beck, we concluded the following circumstances were not
sufficient to create reasonable articulable suspicion to support detention after the
initial stop was completed: (1) Beck was driving a car that had been rented by an
absent third party; (2) the car was licensed in California and was stopped in Arkansas;
(3) there was fast food trash on the passenger-side floor; (4) there was no visible
luggage in the car; (5) Beck appeared nervous; (6) Beck was traveling from a source
state to a drug demand state; and (7) the officer disbelieved Beck’s explanation for
his trip. Beck, 140 F.3d at 1137. Unlike the defendant in Beck, however, Fuse had
been arrested previously, the car had a strong odor of air freshener, and both Fuse and
Burgie exhibited extreme or unusual nervousness throughout the duration of the stop,
even after Trooper Rule stated he would be issuing only a warning ticket. The
combination of suspicious factors here was stronger than in Beck. Given the totality
of the circumstances, we conclude the facts of this case are sufficient to demonstrate
reasonable suspicion justifying continued detention of Fuse to conduct a dog sniff.

III.   CONCLUSION
       For the foregoing reasons, we affirm the judgment of the district court.
                       ______________________________




                                          -9-